Citation Nr: 0821536	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  06-17 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from December 1965 to September 1967.  Service in Vietnam is 
indicated by the evidence of record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for PTSD 
and assigned a 30 percent disability rating.  

In his April 2006 substantive appeal, the veteran requested a 
personal hearing.  However, in a statement dated in April 
2007, the veteran withdrew his request.


FINDING OF FACT

The veteran's PTSD is manifested by anxiety, chronic sleep 
impairment, depression, hypervigilance, irritability, 
impaired affect, disturbances of motivation and mood, memory 
impairment, difficulty establishing effective work and social 
relationship, and a history of suicidal ideation.  There is 
no evidence of obsessional rituals, speech intermittently 
illogical, obscure, or irrelevant, near-continuous panic 
attacks, impaired impulse control, spatial disorientation, 
neglect of personal hygiene, or inability to establish and 
maintain effective relationships.


CONCLUSION OF LAW

The criteria for a 50 percent disability rating for PTSD have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to an increased disability 
rating for his service-connected PTSD, which is currently 
evaluated 30 percent disabling.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render its 
decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.

The Board observes that the veteran received a general VCAA 
notice letter in November 2005, in conjunction with his then 
pending, and later granted, claim of entitlement to service 
connection for PTSD.  

The RO informed the veteran of VA's duty to assist him in the 
development of his claim in the November 2005 letter.  
Specifically, the veteran was informed that VA would assist 
him in obtaining relevant records from any Federal agency, 
including those from the military, VA Medical Centers, and 
the Social Security Administration.  With respect to private 
treatment records, the VCAA letter informed the veteran that 
VA would make reasonable efforts to request such records.

The November 2005 letter emphasized: "If the evidence is not 
in your possession, you must give us enough information about 
the evidence so that we can request it from the person or 
agency that has it.  If the holder of the evidence declines 
to give it to us, asks for a fee to provide it, or VA 
otherwise cannot get the evidence, we will notify you.  It is 
your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original].

The November 2005 VCAA letter specifically requested:  "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This complies with the "give us 
everything you've got" requirement of 
38 C.F.R. § 3.159(b), in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

Moreover, in the November 2005 VCAA letter, the veteran was 
informed that VA would provide a medical examination if VA 
determined it was necessary to make a decision on his claim.  
[A VA examination was conducted in February 2006].

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in a letter dated March 2006.  The letter detailed 
the evidence considered in determining a disability rating, 
including, "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The March 2006 letter also advised 
the veteran as to examples of evidence that would be 
pertinent to a disability rating, such as on-going treatment 
records, recent Social Security determinations, statements 
from employers as to job performance and time lost due to 
service-connected disabilities, and witness statements.

With respect to effective date, the letter instructed the 
veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claim 
was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule."  The veteran was also advised in the March 2006 
letter as to examples of evidence that would be pertinent to 
an effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records that the veteran may not have submitted, and reports 
of treatment while attending training in the Guard or 
Reserve. 

Accordingly, the veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess decision.  Moreover, there is no timing problem as to 
Dingess notice since the veteran's claim was re-adjudicated 
in the June 2006 supplemental statement of the case (SSOC), 
following the issuance of the March 2006 letter.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake, 
22 Vet. App. 37 (2008) [holding that for an increased-
compensation claim, section 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life].  

However, relying on the informal guidance from the VA Office 
of the General Counsel and a VA Fast Letter issued in June 
2008 (Fast Letter 08-16; June 2, 2008), the Board finds that 
the Vazquez-Flores decision does not apply to the present 
case.  According to VA Office of General Counsel, because 
this matter concerns an appeal from an initial rating 
decision VCAA notice obligations are fully satisfied once 
service connection has been granted.  Any further notice and 
assistance requirements are covered by 38 U.S.C. §§ 5104(a), 
7105(d)(1), and 5103A as part of the appeals process, upon 
the filing of a timely Notice of Disagreement (NOD) with 
respect to the initial rating or effective date assigned 
following the grant of service connection.  

The veteran has not alleged that he received inadequate VCAA 
notice.
See Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 
2008), [holding as to the notice requirements for downstream 
earlier effective date claims following the grant of service 
connection: "that where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements"].  
  
Because there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice is not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).

In the instant case, the Board finds reasonable efforts have 
been made to assist the veteran in obtaining evidence 
necessary to substantiate his claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating this claim.  The pertinent evidence of record 
includes VA medical records.  Additionally, the veteran was 
afforded a VA psychiatric examination in February 2006.

The Board also observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2007).  The veteran has been accorded 
the opportunity to present evidence and argument in support 
of his claim.  He has retained the services of a 
representative.  As was noted in the Introduction above, in 
April 2007 the veteran withdrew his previous request to 
testify at a personal hearing.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2007).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings 
are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings"].  

Assignment of a diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, 
diagnosis, and demonstrated symptomatology.  Any change in 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2007).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the veteran's case (PTSD).  
In any event, with the exception of eating disorders, all 
mental disorders including PTSD are rated under the same 
criteria in the rating schedule.  Therefore, rating under 
another diagnostic code would not produce a different result.  
Moreover, the veteran has not requested that another 
diagnostic code be used.  

Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 9411.

Specific rating criteria

PTSD is to be rated under the general rating formula for 
mental disorders under 
38 C.F.R. § 4.130 (2007).  The pertinent provisions of 38 
C.F.R. § 4.130 concerning the rating of psychiatric 
disabilities read in pertinent part as follows:

100 percent:  Total occupational and social impairment, due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss for 
names of close relatives, own occupation or name.  

70 percent:  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

50 percent:  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty establishing effective work 
and social relationships.

30 percent:  Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

Global Assessment of Functioning 

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association 's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 81 to 90 reflect absent or minimal 
symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in school work).  GAF scores ranging between 
61 to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing in school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communications or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV for rating 
purposes].




Analysis

The veteran seeks an initial disability rating in excess of 
30 percent for his service-connected PTSD.

Mittleider concerns

In addition to PTSD, for which service connection was 
established, the veteran's treatment history indicates 
diagnoses of bipolar disorder and cognitive disorder, not 
otherwise specified (NOS). neither of which is currently 
service connected.  
The record indicates that the original bipolar diagnosis was 
made immediately following coronary bi-pass surgery in 2000.  
Notably, recent treatment records do not contain a continuing 
bipolar diagnosis.  The cognitive disorder diagnosis was made 
as recently as a February 2006 VA psychiatric examination, 
which relied on a March 2005 VA neuropsychology evaluation.  

Based on the evidence of record, the Board cannot determine 
to what extent the veteran's current psychiatric 
symptomatology is manifested as a result of his service-
connected PTSD and what if any portion is due to the non 
service-connected cognitive disorder.   Although the February 
2006 VA examiner attempted to make such a determination in 
his conclusions, he specifically noted that his speculations 
were made "as a matter of practicality and not scientific 
certainty."  The Board therefore believes that it is highly 
unlikely that any examiner could definitively make such a 
distinction.    

The Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  The Board will therefore consider all 
of the veteran's psychiatric symptoms as if they are a part 
of the service-connected PTSD.



Schedular rating

As indicated above, a 50 percent disability rating is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.  

For the reasons expressed immediately below, the Board finds 
that the veteran's symptoms warrant the assignment of a 50 
percent rating under Diagnostic Code 9411.

With respect to flattened affect VA psychiatric examiners in 
November 2004 and January 2005 reported that the veteran's 
affect was normal.  However, in connection with the most 
recent psychiatric evaluation, in February 2006, the 
veteran's affect was described as "dysphoric, nervous, 
irritable at times, tearful at times, moderately 
constricted."  There is this some evidence of a flattened 
affect.

There is no evidence in the veteran's VA evaluation or 
treatment records of 'circumstantial, circumlocutory, or 
stereotyped speech.'  In particular, the February 2006 VA 
examiner described the veteran's speech as "clear and 
coherent with increased amount and normal rate and volume."  

The February 2006 VA examination did not indicate that the 
veteran experienced panic attacks.  

With respect to evidence of any difficulty in understanding 
complex commands, the March 2005 examiner stated that the 
veteran "did lose track of his thoughts and could not 
retrieve them when he was discussing major issues in his life 
- PTSD, anxiety, and his limited social activities and 
cognitive difficulties.  At several points in the exam...there 
was difficulty organizing a response set."  The January 2005 
examiner noted that the veteran "[o]ccasionally appeared 
with word finding difficulty, occasional long pause before 
answering."  Additionally, the November 2004 examiner 
reported that the veteran "had difficulty with attention and 
calculation, [and] appeared confused at times with questions 
asked."  

Regarding impairment of short and long-term memory, the March 
2005 neuropsychological evaluation indicated that the veteran 
"has trouble recalling directions, remembering appointments, 
recalling what has been said to him and recalling where he 
has put things."  

Concerning impaired judgment, the February 2006 VA examiner 
noted that the veteran "has fair insight and fair 
judgment."  The January 2005 and November 2004 psychiatric 
evaluations indicated the veteran had 'good' judgment.  
Additionally, medical evidence of record does not indicate 
the veteran has impaired abstract thinking.

With respect to disturbances of motivation and mood, the 
veteran's depression, irritability, and anger are repeatedly 
documented in the VA evaluation and treatment records.  
Specifically, the February 2006 VA examiner stated that the 
veteran has experienced "depressed mood every day for many 
years...he has markedly diminished pleasure...He has decreased 
energy level and diminished ability to concentrate."  The 
examiner further summarized, "[the veteran] becomes 
irritable and has outbursts of anger."

The Board notes that the veteran's relationships have been 
markedly affected by his PTSD symptoms.  Notably, the March 
2005 neuropsychological evaluation indicated, "[t]he veteran 
does not seem to be functioning very well now...He is largely 
socially isolated since 2000, a stark change for him.  He 
doesn't want to exhibit PTSD symptoms in public.  He doesn't 
want to block on what he wants to say in public."  
Additionally, a March 2006 VAMC treatment note indicated 
"[the veteran] does not socialize because he gets paranoid, 
angry, "you name it" around people except PTSD group."

VA treatment records as well as the reports of the January 
2005 and November 2004 psychiatric evaluations indicated that 
although the veteran and his second wife were married for 
over twenty years, they had a long history of marital 
problems.  Regarding his first marriage, in the February 2006 
VA examination the veteran stated that his wife left him 
because he was "mentally and physically abusive towards 
her."  The veteran reported that he does not have any 
relationship with his two adult sons from his first marriage, 
and has a difficulty relationship with his adult daughter.

Additionally, the February 2006 VA examiner discussed the 
veteran's employment history.  The veteran, who retired in 
1999, worked for the same company for thirty-five years.  
"He chose to work the evening shift...to avoid being around 
people.  He did not socialize much with co-workers."  

The Board additionally observes that the GAF score assigned 
in the February 2006 VA examination [51] is reflective of 
moderate impairment due to PTSD, which is consistent with a 
50 percent disability rating.    

Moreover, the February 2006 VA examination as well as the 
January 2005 and November 2004 VAMC psychiatric evaluations 
documented the veteran's regular intrusive thoughts and 
flashbacks relating to his experience in Vietnam.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the 
specified factors for each incremental rating are examples 
rather than requirements for a particular rating; analysis 
should not be limited solely to whether the claimant 
exhibited the symptoms listed in the rating scheme].

In short, although the veteran does not have all of the 
symptomatology consistent with the assignment of a 50 percent 
rating, for example impaired abstract thinking or judgment, 
or circumstantial, circumlocutory, or stereotyped speech, the 
Board finds that the impact of the veteran's PTSD on his 
social and industrial functioning is sufficient to 
approximate the degree of impairment contemplated by a 50 
percent rating.  See 38 C.F.R. § 4.7 (2007).  Criteria for 
the assignment of a 50 percent rating, which have arguably 
been met or approximated include impaired affect, difficulty 
understanding complex commands, impairment of memory, 
disturbances of motivation and mood, and difficulty in 
establishing effective work and social relationships.

Accordingly, the Board concludes that an increased rating to 
50 percent is warranted, based on the veteran's manifested 
PTSD symptomatology.  
See 38 C.F.R. § 4.7 (2007).

The Board also considered the assignment of a rating in 
excess of 50 percent.  
The veteran's March 2007 statement indicated that he wanted 
the Board to consider evaluations of 50 and 70 percent.  

With respect to the criteria for the assignment of a 70 
percent disability rating, the Board recognizes that the 
veteran's VA evaluations and treatment records indicate a 
history of suicidal ideation.  In particular, the November 
2004 psychiatric evaluation documented that the veteran "has 
suicidal thoughts, more intense [a] few months ago when [he] 
took care of all [his] affairs and planned to use a gun which 
he has."  In the March 2005 neuropsychological examination, 
the veteran reported that he "raises birds and focuses on 
them to control suicidal ideation."  Additionally, the 
February 2006 VA examiner noted that the veteran "denies 
recurrent suicidal ideation currently, but reports suicidal 
ideation with planning in 2001."  

With respect to the remaining criteria for the assignment of 
a 70 percent rating, however, there is no evidence of record 
indicating the veteran has obsessional rituals which 
interfere with routine activities, illogical, obscure, or 
irrelevant speech, or near-continuous panic or depression 
affecting the ability to function independently, impaired 
impulse control.  Nor is there evidence of spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty adapting to stressful circumstances, or inability 
to establish and maintain effective relationships.

Moreover, there are no other factors which would lead the 
Board to conclude that a 70 percent disability rating is 
warranted.  See Mauerhan, supra.  A review of the medical 
evidence indicates that the veteran's psychiatric 
symptomatology centers 
on his depression, anxiety, chronic sleep impairment, 
impaired affect, hypervigilance, irritability, difficulty 
understanding complex commands, impairment of memory, 
disturbances of mood and motivation, and difficulty 
establishing work and social relationships.  As detailed in 
the law and regulations section above, these symptoms are 
more congruent with the currently assigned 
50 percent disability rating.

Accordingly, the Board concludes that a 70 percent rating is 
not warranted under Diagnostic Coe 9411.

The Board also considered the veteran's entitlement to a 100 
percent disability rating.  There is no indication of total 
occupational and social impairment, as would be required by 
such a rating.  There is no evidence of gross impairment in 
thought processes and communication, persistent delusions or 
hallucinations, or grossly inappropriate behavior; nor is 
there a persistent danger of the veteran hurting himself or 
others, a disorientation to time or place, memory loss for 
names of close relatives, own occupation, or own name, or 
inability to perform activities of daily living.  As was 
indicated above, the veteran had a stable work history and 
appears to demonstrate adequate social functioning.  The 
veteran himself does not appear to endorse any severe 
symptoms which are consistent with a 100 percent rating, with 
the possible exception of past suicidal ideation.

Thus, a review of the evidence clearly indicates that 
symptomatology associated with the veteran's PTSD most 
closely approximates those which allow for the assignment of 
a 50 percent disability rating.  See 38 C.F.R. § 4.7 (2007).

Fenderson considerations

In Fenderson, supra, the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

In the instant case, the veteran's disability rating for PTSD 
has been initially evaluated as 30 percent disabling, 
effective from November 14, 2005, the date of his claim.  

It appears from the medical records and the veteran's own 
statements that the PTSD symptomatology has not appreciably 
changed since the date of service connection. The February 
2006 VA examination report indicated that the disability 
remained relatively stable throughout the period.  The Board 
therefore believes that a 50 percent disability rating may be 
assigned for the entire period from November 14, 2005.  There 
appears to have been no time during which the schedular 
criteria for a 70 or 100 percent rating were met or 
approximated. 

Extraschedular consideration

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2007).

Neither the veteran nor his representative expressly raised 
the matter of the veteran's entitlement to an extraschedular 
rating.  The veteran's contentions have been limited to those 
discussed above, i.e., that his disability is more severe 
than is reflected by the currently assigned rating.  See 
Brannon v. West, 12 Vet. App. 32 (1998) [while the Board must 
interpret a claimant's submissions broadly, the Board is not 
required to conjure up issues that were not raised by the 
claimant].  Moreover, the veteran and his representative have 
not identified any factors which may be considered to be 
exceptional or unusual.

Accordingly, the matter of the veteran's potential 
entitlement to an extraschedular rating will not be 
considered by the Board.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence supports the assignment 
of a 50 percent disability rating for the veteran's service-
connected PTSD.  To that extent, the appeal is allowed.   


ORDER

An increased disability rating of 50 percent is granted for 
PTSD, subject to controlling regulations applicable to the 
payment of monetary benefits.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


